Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4, 5, 7-12, 16-18 & 21-27 are allowed.

Applicant has amended independent claim 1 in response to the office action mailed 26 MAY 22.  The amendment and arguments found on page 8 of the response are sufficient to overcome the previous rejection.  Independent claims 12 & 24 were previously indicated as being allowable.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with the AND gate being configured to provide a disable signal at the logic output responsive to the relative temperature output signal indicating that the temperature difference is above the relative temperature threshold and the power level signal indicating that the switch power is above the power threshold, a peak detector circuit having a peak detector output, the peak detector configured to provide a peak indicator signal at the peak detector output responsive to the device temperature being above an absolute temperature threshold; and an OR gate having first and second OR inputs and an OR output, the first OR input coupled to the logic output, the second OR input coupled to a peak detector output, and the OR output configured to provide a switch turn off signal.

Claims 2, 4, 5, 7-11, 21, 22 & 27 are allowable as they depend from claim 1, which is also allowable.

Claim 12 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with a first comparator having a first comparator input, a second comparator input, and a first comparator output, the first comparator input coupled to the first subtractor output, and the second comparator input configured to receive a relative temperature threshold; a second subtractor having a third subtractor input, a fourth subtractor input, and a second subtractor output, the third subtractor input coupled to a drain of the switch device and the fourth subtractor input coupled to a source of the switch device; a second comparator having a third comparator input, a fourth comparator input, and a second comparator output, the third comparator input coupled to the second subtractor output and the fourth comparator input configured to receive a power threshold; and an AND gate having a first logic input, a second logic input, and a logic output, the first logic input coupled to the first comparator output and the second logic input coupled to the second comparator output.

Claims 16-18 & 23 are allowable as they depend from claim 12, which is also allowable.

Claim 24 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with a first comparator having a first comparator input, a second comparator input, and a first comparator output, the first comparator input coupled to the first subtractor output, and the second comparator input configured to receive a relative temperature threshold; a second subtractor having a third subtractor input, a fourth subtractor input, and a second subtractor output, the third subtractor input coupled to the drain of the switch device and the fourth subtractor input coupled to the source of the switch device; a second comparator having a third comparator input, a fourth comparator input, and a second comparator output, the third comparator input coupled to the second subtractor output and the fourth comparator input configured to receive a power threshold; and an AND gate having a first logic input, a second logic input, and a logic output, the first logic input coupled to the first comparator output and the second logic input coupled to the second comparator output.

Claims 25 & 26 are allowable as they depend from claim 24, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839